Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about March 25, 2010, which, after a fact-finding hearing, granted petitioner’s motion for summary judgment finding that respondent father had severely abused his biological daughter, and released the child to the custody of her nonparty mother without supervision, unanimously affirmed, without costs.
Application by the father’s assigned counsel to be relieved as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1976]). We have reviewed the record and agree with the father’s assigned counsel that there are no nonfrivolous issues which could be raised on this appeal. Concur—Tom, J.P., Mazzarelli, Acosta, Renwick and Freedman, JJ.